Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.  Applicant’s detailed disclosure includes a number or run-on sentences.  For example, one sentence runs from page 6, line 17 to page 7, line 10 of applicants detailed disclosure.  The next sentence runs from page 7, line 1 to page 8, line 2.   
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1 and 13, applicant claims an “intelligent safety frame” and an “intelligent lock mounting slot”.  However, it is not clear what structure or attribute is associated with the term “intelligent” so the phrases using the term “intelligent”, throughout the claims, are indefinite.  In claim 1, line 2, “battery” should be -a battery-.  In claim 1, lines 12-13, applicant recites a “second” intelligent lock mounting slot, however, there is no reference earlier in the claim to a “first” lock mounting slot.  Claiming a second slot presumes that a first slot has already bee claimed, so it is not clear if applicant means to claim two slots in claim 1.

In claim 3, line 3, applicant claims a “first intelligent mounting slot” even though a second mounting slot was claimed earlier in the claim.  In claim 3, line 5, applicant claims a “third mounting slot”, but claim 3 depends from claim 1 which only claims a first mounting slot, not a second mounting slot, so it is not clear if applicant means to claim three slots in claim 3.
In claim 9, lines 2, applicant claims a “second limiting slot”, however, the first limiting slot is first claims in claim 8, which is not a claim from which claim 9 depends.  Therefore, it is not clear if claim 9 is meant to recite two limiting slots, or jest one.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caroselli, Igarashi, Okabe, Tsujii, and Nishiyama teach scooters having a mounted battery under the seat.
Lu, Yoshino, Kejha, and Buell teach electric cycles with battery and additional storage.
Luckjohn, Lay, and Xiao teach scooters having wire accommodating spaces.
Kawamoto teaches a seat lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/